Citation Nr: 0613540	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  02-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for laceration scar of 
the left eyelid.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1951 to May 1952.  He apparently also had periods of 
active duty for training (ACDUTRA) in the United States 
Marine Corps Reserves.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2001 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that continued a noncompensable 
rating for a laceration scar of the left eyelid.  In August 
2003, the veteran testified at a hearing before a hearing 
officer at the RO.  The case was previously before the Board 
in October 2004, when it was remanded for a VA examination 
and evaluation of the current severity of the left eyelid 
laceration scar.  

In his July 2002 substantive appeal, the veteran alleged his 
eye injury had caused him peripheral vision loss.  The RO 
denied this claim in June 2004 and the veteran did not appeal 
the denial.  Thus, the issue of service connection (and 
compensation) for visual impairment is not before the Board.


FINDING OF FACT

The veteran's laceration scar of the left eyelid is slight 
and is not manifested by any characteristics of 
disfigurement.


CONCLUSION OF LAW

A compensable rating for the veteran's service-connected 
laceration scar of the left eyelid is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code (Code) 7800 
(effective prior to August 30, 2002), Code 7800 (effective 
August 30, 2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,  
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, August 
2003 and November 2004 letters provided certain essential 
notice prior to the readjudication of his claim.  Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  These 
letters explained the evidence necessary to substantiate the 
claim, the evidence VA was responsible for providing and the 
evidence he was responsible for providing.  An August 2003 
supplemental statement of the case advised the veteran of 
revised (effective August 30, 2002) criteria for rating 
scars/disfigurement of the head, face, or neck, and 
readjudicated the matter under those criteria.  He has had 
ample opportunity to respond/ supplement the record, and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process.  
Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), an April 2006 letter 
informed the veteran of disability rating and effective date 
criteria.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in November 2004 and 
October 2005 (for claims file review).  He has not identified 
any evidence that remains outstanding; in August 2004 and 
April 2006 correspondence, he stated he had no more evidence 
to submit.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

Service connection for laceration scar of the left eyelid, 
rated noncompensable, was granted in September 1996.  

May 2001 private treatment records from the East Fort Worth 
Eyecare Center note the veteran did not have any eyelid 
abnormalities.  

In August 2002, the veteran reported to an East Fort Worth 
Eyecare Center treatment provider a history of "drooping 
eyelid" (it was not indicated which eyelid drooped). 

At the August 2003 Decision Review Officer local hearing, the 
veteran testified that his left eyelid drooped and that he 
had trouble opening his eye.  He said the area was numb, the 
scar was bothersome, and when he looked around or moved his 
eyebrow it felt like his skin was sticking to the bone.

On November 2004 VA examination, the veteran reported a 
history of an eye injury during a period of ACDUTRA that 
required suturing and resulted in scarring.  He stated his 
eyelid drooped down over his eye and prevented him from 
seeing in his left temporal field of vision.  The examiner 
made several findings regarding the left eyelid scar:

On examination, the left eyelid scar measures 
about 1 inch in length and is about 0.2 
[millimeters] in diameter.  This is a very faint 
line currently in the same creases as the eyelid.  
There is no pain in the scar.  There is no 
adherence of underlying tissue.  The texture of 
the skin is normal.  The scar is healthy and is 
not unstable.  There is no elevation or 
depression of the contour of the scar.  It is 
superficial.  There are no inflammatory signs or 
keloid formations.  Mild drooping of the left 
upper eyelid which no other abnormalities are 
appreciated.  However, it should be noted that 
there is also drooping of the right upper eyelid 
and therefore the difference in the drooping of 
the eyelids cannot be appreciated.

The scar caused no limitation of motion of the eyelid.  The 
examiner provided an impression of "status post laceration 
injury with transverse scar in the upper eyelid associated 
with minimal drooping of the left upper eyelid."  The 
examiner noted two other scars, one on the left eyebrow and 
one in the medial canthus of the left eye.  These scars are 
not service-connected and do no require further discussion.  
Photographs of the veteran's eyes were taken at the 
examination and included with the report.  

Since the claims file was not reviewed during the November 
2004 examination (as specified by the October 2004 Board 
remand), the RO sent the file back for another evaluation 
involving claims file review.  The October 2005 VA examiner 
did not examine the veteran, but completed a thorough review 
of the claims file.  He explained his review of the claims 
file, including service medical records and the November 
2004 VA examiner's report, pointing out inconsistencies of 
the veteran's accounts of his eye injury.  He noted the 
photographs taken at the VA exam were "quite good as to 
detail and [do] show slight drooping of both upper eyelids 
and the scar in the photo is certainly not significant or 
certainly not disfiguring."  The examiner found the November 
2004 VA examiner's evaluation was quite comprehensive; that 
there was no significant impairment of function, no 
tenderness, and no disfigurement from the scar; and that no 
further evaluation was indicated.


C.	Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Separate 
diagnostic codes identify the various disabilities.

The veteran's service-connected scars/disfigurement have been 
rated under Code 7800.  The "old" criteria under Code 7800 
provided that disfiguring scars of the head, face, or neck, 
where slight, are rated as 0 percent disabling.  When 
moderate; disfiguring, a 10 percent rating is warranted.  
38 C.F.R. § 4.118, Code 7800 (effective prior to August 30, 
2002).  "Moderate" is not defined in the Rating Schedule, 
but is defined in the dictionary as "of average or medium 
quality, amount, scope, range, etc."  WEBSTER'S NEW WORLD 
DICTIONARY 871 (3d College Ed. 1988).  In any event, rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6. 

Notably, the instant claim was filed in September 2000, and 
the criteria for rating scars/disfigurement of the head, 
face, or neck were revised, effective August 30, 2002.  From 
their effective date, the veteran is entitled to a rating 
under the revised criteria.  VAOPGCPREC 3-2000 (April 2000).

Effective August 30, 2002, the revised schedule for rating 
skin disabilities includes eight characteristics of 
disfigurement for purposes of evaluation under 38 C.F.R. 
§ 4.118:  Scar five or more inches (13 or more centimeters) 
in length; scar at least one-quarter inch (0.6 centimeters) 
wide at the widest part; surface contour of scar elevated or 
depressed on palpation; scar adherent to underlying tissue; 
skin hypo- or hyper-pigmented in an area exceeding six square 
inches (39 square centimeters); skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters); 
underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters); and skin indurated and 
inflexible in an area exceeding six square inches (39 square 
centimeters).  A note following indicates that unretouched 
photographs are to be considered.

Under the revised Code 7800 [disfigurement of head, face, or 
neck], a 10 percent rating is warranted when there is one 
characteristic of disfigurement.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Criteria in effect prior to August 30, 2002

Competent medical evidence does not show that the veteran's 
laceration scar of the left eyelid is either moderate or 
disfiguring.  While the November 2004 VA examiner stated the 
left eyelid drooped, he noted that it was minimal.  (He also 
found it noteworthy that the right eyelid drooped likewise.)  
The October 2005 VA examiner reported the photographs showed 
only slight drooping of both upper eyelids and that the scar 
was "certainly not disfiguring."  November 2004 objective 
examination found the scar was a "very faint line" that 
fell in the creases of the eyelid.  The scar was healthy, 
stable, superficial, and without inflammatory signs or keloid 
formations, and did not cause any limitation of motion of the 
eyelid.  (Color photographs from the VA examination have been 
viewed.)  Since the competent medical evidence shows no more 
than slight scarring and no disfigurement, a compensable 
rating under the "old" criteria is not warranted.

Criteria effective August 30, 2002

The remaining focus is on whether criteria that took effect 
on/or after August 30, 2002 would afford the veteran a 
compensable rating.  As noted above, a 10 percent rating 
under revised Code 7800 requires one characteristic of 
disfigurement.  The November 2004 VA examiner specifically 
noted the scar did not meet four of the eight 
characteristics:  It was 1 inch long and 0.2 millimeters in 
diameter; there was no elevation or depression of the scar 
contour; and the scar was not adherent to the underlying 
tissue.  Notably, the remaining four characteristics of 
disfigurement require a scar that is at least six square 
inches in size; the veteran's scar does not nearly 
approximate that size, thus, these characteristics are not 
shown.  The unretouched photographs associated with the 
claims file have been reviewed.  A characteristic of 
disfigurement is not evident from these photographs.  Since 
the competent medical evidence does not show one 
characteristic of disfigurement, a compensable rating under 
the "new" criteria also is not warranted.


ORDER

A compensable rating for laceration scar of the left eyelid 
is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


